         Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 1 of 18




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

 CRYSTAL NICOLE JONES
 a/k/a CRYSTAL NICOLE KURI,

            Plaintiff,
                                                            Case No. 2:16-cv-02685-HLT
            v.

 ADDICTIVE BEHAVIORAL
 CHANGE HEALTH GROUP, LLC,

            Defendant.


                                MEMORANDUM AND ORDER

       Plaintiff Crystal Nicole Kuri filed this action against her former employer, Defendant

Addictive Behavioral Change Health Group, LLC, under the Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 201, et seq., the Kansas Wage Payment Act (“KWPA”), K.S.A. §§ 44-313, et seq.,

and Kansas state law alleging claims of failure to pay overtime, wages due, breach of contract, and

retaliation. In response, Defendant asserted counterclaims for unjust enrichment and breach of

contract. Plaintiff now seeks dismissal of Defendant’s counterclaims and partial summary

judgment in her favor on two of her affirmative claims—Count I for violations of the FLSA and

Count V for FLSA retaliation. Docs. 75, 77.

       For the following reasons, the Court finds that it lacks subject matter jurisdiction over

Defendant’s state law counterclaim for breach of contract and, accordingly, dismisses without

prejudice that claim. The Court, however, declines to dismiss Defendant’s unjust enrichment claim

on either of the bases sought by Plaintiff. The Court likewise denies Plaintiff’s motions for partial

summary judgment on her claims for violation of the FLSA and FLSA retaliation.
               Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 2 of 18




    I.       BACKGROUND

         A. Factual Allegations1

             Defendant employed Plaintiff as a dispensing nurse from November 2014 to January 2015.

    Doc. 72 at 2. Pursuant to Plaintiff’s employment contract, Defendant was to pay Plaintiff an hourly

    wage of $20.25. Id. Defendant’s employees—including Plaintiff, during the pendency of her

    employment—record time worked by clocking in and out of their shifts through a computer

    program. Id. at 1-2. For any hours worked overtime, Defendant’s Policies and Procedures Manual

    provides:

                      Non-exempt salaried (hourly) employees will be paid at the rate of
                      one and one-half times their regular hourly rate of pay for all time
                      worked in excess of 40 hours in any one workweek.

    Doc. 79 at 5; Doc. 82 at 1.

             On October 5, 2016, Plaintiff filed this lawsuit, claiming Defendant failed to pay her for

    all hours worked—including time spent performing work-related tasks both before and after her

    scheduled shift—and also failed to pay her time-and-a-half for overtime. Doc. 1; Doc. 72 at 3.

    Plaintiff’s claims prompted Defendant to conduct an audit of its employees’ time and pay records,

    which revealed that overtime hours had been undercounted for several employees. Doc. 72 at 3.

    Specifically, the audit showed that some employees had been paid “straight time” (i.e., their

    standard hourly wage) for the undercounted overtime hours, instead of the “time-and-a-half” due

    for those hours under the terms of their employment. Id. With respect to Plaintiff, the audit revealed

    three hours for which Plaintiff had been paid straight time instead of overtime wages, a difference




1
    With respect to Plaintiff’s motion to dismiss the counterclaims (Doc. 77), the Court accepts as true Defendant’s well-
    pleaded factual allegations. In reciting the facts relevant to Plaintiff’s motions for partial summary judgment (Docs. 75,
    77), the Court has set forth only those uncontroverted facts required to reach its decision, and the Court construes
    those facts in the light most favorable to Defendant as the non-moving party.




                                                                2
             Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 3 of 18




of $30.38. Doc. 79 at 6; Doc. 82 at 1. The audit also revealed that Defendant mistakenly overpaid

Plaintiff amounts designated as holiday pay by $486.00. Id.

           In an attempt to rectify the overtime payment issue, Defendant paid affected employees an

additional time-and-a-half amount for the undercounted hours. Doc. 72 at 3. Defendant, however,

has not paid Plaintiff any additional amount, arguing it actually overpaid Plaintiff due to (1) its

allegedly mistaken payment of $486.00 designated as holiday pay, and (2) Plaintiff’s failure to

repay a $1,500.00 loan for car repairs extended by Defendant during the course of Plaintiff’s

employment. Id. at 4-5.

      B. Procedural History

           Based on the above allegations, Plaintiff asserts claims in this action for (1) violation of

the FLSA, (2) violation of the KWPA, (3) breach of contract, and (4) retaliation under the FLSA.

Doc. 72. Although Plaintiff’s FLSA violation claim was previously conditionally certified as a

collective action under § 216(b) of the FLSA, the case has since been decertified as a collective

action. Docs. 30, 39. Therefore, Plaintiff’s claim for violation of the FLSA proceeds on an

individual basis only. Doc. 39.

           Defendant asserts counterclaims against Plaintiff for unjust enrichment (related to the

holiday pay allegations) and breach of contract (related to the car repair loan).2 Doc. 72. Plaintiff

now moves to dismiss Defendant’s counterclaims pursuant to Federal Rules of Civil Procedure




2
    The Court’s recitation of the claims and counterclaims in this action is based on the amended pretrial order entered
    on September 28, 2018, which supersedes the pleadings and controls the course of this case going forward. Doc. 72.
    The Court also notes that, although Plaintiff’s original complaint asserted a claim for quantum meruit, Plaintiff has
    since abandoned that claim. Id. at 6.




                                                            3
            Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 4 of 18




12(b)(1) and 12(b)(6).3 Doc. 77. Plaintiff simultaneously moves for summary judgment with

respect to her affirmative claims for violation of, and retaliation under, the FLSA.4 Docs. 75, 77.

II.       ANALYSIS

      A. Plaintiff’s Motion to Dismiss the Counterclaim (Doc. 77)

          Plaintiff moves to dismiss Defendant’s counterclaims, arguing (1) that the Court lacks

subject matter jurisdiction over Defendant’s counterclaim for unjust enrichment and its

counterclaim for breach of contract, and (2) with respect to Defendant’s counterclaim for unjust

enrichment only, that Defendant fails to state a claim for relief. Doc. 77. The Court first addresses

Plaintiff’s jurisdictional argument.

          1. Rule 12(b)(1)

          As set forth above, Plaintiff moves to dismiss both counterclaims pursuant to Rule 12(b)(1).

For the following reasons, the Court finds that it lacks subject matter jurisdiction over Defendant’s

counterclaim for breach of contract but exercises supplemental jurisdiction over Defendant’s

counterclaim for unjust enrichment.

                   a. Standard

          Federal courts are courts of limited jurisdiction. Marcus v. Kan. Dep’t of Revenue, 170

F.3d 1305, 1309 (10th Cir. 1999). Accordingly, there is a presumption against federal jurisdiction

and the party invoking jurisdiction bears the burden to show jurisdiction is proper. Id. Where the

court lacks subject matter jurisdiction, it “must dismiss the cause at any stage of the proceedings




3
    Although Plaintiff moves to dismiss both counterclaims for lack of subject matter jurisdiction under Rule 12(b)(1),
    Plaintiff moves pursuant to Rule 12(b)(6) with respect to Defendant’s counterclaim for unjust enrichment only.
    Doc. 77.
4
    Plaintiff’s motions for partial summary judgment only address her FLSA claims. Docs. 75, 77. Plaintiff has not
    sought summary judgment on her claims under the KWPA and for breach of contract.




                                                           4
         Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 5 of 18




in which it becomes apparent that jurisdiction is lacking.” Id. (quoting Basso v. Utah Power &

Light Co., 495 F.2d 906, 909 (10th Cir. 1974)).

       Rule 12(b)(1) motions to dismiss for lack of subject matter jurisdiction generally fall into

one of two categories: “facial” attacks or “factual” attacks. Davenport v. Wal-Mart Stores, Inc.,

2014 WL 3361729, at *1 (D. Kan. 2014). A facial attack questions the sufficiency of the allegations

as to subject matter jurisdiction. Id. In reviewing a facial attack on subject matter jurisdiction, the

district court accepts the jurisdictional allegations as true. Id. A factual attack exists where a party

goes beyond the allegations and challenges the facts upon which jurisdiction depends. Id. When

reviewing a factual attack, the court does not presume the truthfulness of the factual allegations. Id.

               b. Analysis

       The parties acknowledge that Defendant’s counterclaims are brought under Kansas state

law and, therefore, the Court does not have original jurisdiction over those claims. The parties

dispute whether the Court may exercise supplemental jurisdiction over the counterclaims. A

district court has discretion to exercise supplemental jurisdiction over state law claims that are

sufficiently related to a pending federal claim. United Int’l Holdings, Inc. v. Wharf (Holdings) Ltd.,

210 F.3d 1207, 1220 (10th Cir. 2000). Specifically, 28 U.S.C. § 1367(a) provides that “in any civil

action of which the district courts have original jurisdiction, the district courts shall have

supplemental jurisdiction over all other claims that are so related to claims in the action within

such original jurisdiction that they form part of the same case or controversy.” This language is

interpreted as requiring that the federal and state law claims derive from “a common nucleus of

operative fact.” City of Chi. v. Int’l Coll. of Surgeons, 522 U.S. 156, 164-65 (1997). In deciding

whether to exercise supplemental jurisdiction over state law claims, the district court should

consider whether the values of judicial economy, convenience, and fairness would be served by




                                                   5
              Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 6 of 18




    retaining jurisdiction. Wittner v. Banner Health, 720 F.3d 770, 781 (10th Cir. 2013) (“[W]e have

    said the court should consider retaining state claims when, ‘given the nature and extent of pretrial

    proceedings, judicial economy, convenience, and fairness would be served by retaining

    jurisdiction.’” (quoting Anglemyer v. Hamilton Cty. Hosp., 58 F.3d 533, 541 (10th Cir. 1995)).5

            Plaintiff argues that the Court cannot exercise supplemental jurisdiction over Defendant’s

    counterclaims because the counterclaims do not arise out of the same nucleus of operative fact as

    Plaintiff’s underlying federal claim—i.e., her claim for violation of the FLSA. Doc. 78 at 6-9.

    Therefore, Plaintiff argues, the Court lacks subject matter jurisdiction over the counterclaims. Id.

    The Court addresses the parties’ respective arguments separately with regard to each of the

    counterclaims.

                              i. Breach of Contract

            In its opposition to the motion to dismiss, Defendant concedes that—in comparison to its

    claim for unjust enrichment, discussed below—its breach of contract counterclaim bears a more

    tenuous relationship to Plaintiff’s FLSA claim. Doc. 80 at 13. However, Defendant attempts to

    create a link between its breach of contract claim and Plaintiff’s FLSA claim by arguing that the

    money owed by Plaintiff in connection with the car repair loan is akin to an overpayment of wages

    because she did not earn it, has not repaid it, and received the money solely due to her employer-


5
    Before Congress’s enactment of 28 U.S.C. § 1367, some courts—including the Tenth Circuit—determined
    supplemental jurisdiction based upon whether the counterclaim was compulsory or permissive. Hand v. Walnut Valley
    Sailing Club, 2011 WL 2938109, at *3 (D. Kan. 2011); see also Pipeliners Local Union No. 798 v. Ellerd, 503 F.2d
    1193, 1198 (10th Cir. 1974). If the claim was compulsory—i.e., “[arose] out of the transaction or occurrence that is
    the subject matter of the opposing party’s claim”—courts had jurisdiction to consider it. Hand, 2011 WL 2938109, at
    *3; see also FED. R. CIV. P. 13(a)(1)(A). If the counterclaim was permissive, however, it had to rest upon an
    independent ground of federal jurisdiction. Hand, 2011 WL 2938109, at *3. But since the enactment of § 1367, the
    Tenth Circuit has not determined whether supplemental jurisdiction depends upon the distinction between compulsory
    and permissive counterclaims. See, e.g., id.; Wilhelm v. TLC Lawn Care, Inc., 2008 WL 640733, at *1 n.1 (D. Kan.
    2008). Here—aside from passing references by Plaintiff in her briefing (Doc. 78 at 1-2, 8)—the parties do not argue
    whether Defendant asserts compulsory or permissive counterclaims. The Court therefore declines to address this issue
    and, indeed, does not need to, because—under the facts of this case—the Court’s jurisdictional analysis would not
    change under the compulsory/permissive analysis.




                                                             6
         Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 7 of 18




employee relationship with Defendant. Id. at 14-16. Defendant reasons that any overpayments

received by Plaintiff are related to her FLSA allegations, as such overpayments must be figured

into the amount of any net underpayment to Plaintiff arising from the miscounting of her overtime

hours. Id. The Court disagrees with Defendant’s analysis and finds that the facts underlying

Plaintiff’s FLSA claim and Defendant’s breach of contract claim do not overlap to the degree

necessary to justify an exercise of supplemental jurisdiction.

       First, the Court notes that the employer-employee relationship alone is insufficient to create

a common nucleus of operative fact between an FLSA claim and a state law claim. Wilhelm v. TLC

Lawn Care, Inc., 2008 WL 640733, at *3 (D. Kan. 2008) (“Because defendant relies solely on its

employer-employee relationship with plaintiffs to support supplemental jurisdiction, and does not

identify a more specific factual connection between its counterclaims and plaintiffs’ FLSA claim,

the Court cannot find a common nucleus of operative fact between the causes of action which

would permit it to exercise supplemental jurisdiction over defendant’s state law counterclaims.”).

       Second, Defendant’s allegation that Plaintiff failed to repay a car loan rests on an entirely

different set of facts than Plaintiff’s claim for overtime wages under the FLSA. To prove her FLSA

claim, Plaintiff will need to present evidence showing the number of hours she worked, the pay

actually received for those hours, and the pay she should have received for those hours. By

contrast, to prove its counterclaim for breach of contract, Defendant will need to establish the

existence of the loan agreement itself (a contract wholly separate from Plaintiff’s employment

agreement, which establishes the terms of her payment), Plaintiff’s failure to repay that loan, and

proof of damages from Plaintiff’s failure to repay. Defendant’s state law counterclaim for breach

of contract does not derive from the same nucleus of operative fact as Plaintiff’s FLSA claim. See,

e.g., Bautista v. The Discount Warehouse, Inc., 2016 WL 1028358, at *2 (S.D. Fla. 2016)




                                                 7
         Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 8 of 18




(concluding, in action for unpaid overtime wages under the FLSA, that an employee’s

indebtedness under a promissory note did not arise from facts and circumstances pertaining to his

FLSA claim because “[i]n deciding whether Plaintiff failed to pay the note, the Court would not

need to determine questions of fact similar to those of the FLSA case, such as Plaintiff’s

employment status and hours Plaintiff worked”); Brennan v. Heard, 491 F.2d 1, 4 (5th Cir. 1974)

(explaining that “[t]he only economic feud contemplated by the FLSA involves the employer’s

obedience to minimum wage and overtime standards” and noting that “clutter[ing] these

proceedings with the minutiae of other employer-employee relationships would be antithetical to

the purpose of the [FLSA]” (emphasis added)), rev’d on other grounds in McLaughlin v. Richland

Shoe Co., 486 U.S. 128 (1988).

       Finally, judicial economy would not be advanced by an exercise of jurisdiction. Rather, an

exercise of jurisdiction over Defendant’s breach of contract claim would complicate these

proceedings because this claim would require different evidence and, likely, different witnesses.

The Court accordingly dismisses Defendant’s counterclaim for breach of contract for lack of

subject matter jurisdiction.

                       ii. Unjust Enrichment

       In contrast to its claim for breach of contract, Defendant’s unjust enrichment counterclaim

derives from the same nucleus of operative fact as Plaintiff’s FLSA claim. Again, to prove her

FLSA claim, Plaintiff will need to present evidence showing her overtime hours worked and how

much Defendant should have paid her (versus what she was actually paid). For Defendant to prove

its unjust enrichment claim, Defendant must present evidence that it paid Plaintiff holiday pay to

which she was not entitled, and that Plaintiff knew she was not entitled to those wages but retained




                                                 8
         Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 9 of 18




them anyways. Put simply, Plaintiff’s FLSA claim is to recover underpaid wages, whereas

Defendant’s counterclaim is to recover overpaid wages.

       The Court therefore finds that there is a logical relationship between the facts and evidence

needed to prove Plaintiff’s FLSA claim and Defendant’s counterclaim for unjust enrichment. See

Schaeffer v. N.J. Transit Corp., 2014 WL 8251607, at *1-2 (D.N.J. 2014) (denying plaintiff’s

12(b)(1) motion to dismiss defendant’s counterclaim alleging that it overpaid plaintiff for unused

vacation time, sick leave, and educational assistance, finding that the counterclaim derived from a

“common nucleus of operative fact” as plaintiff’s FLSA claim). The unjust enrichment claim is

distinguishable from the breach of contract claim because the car loan extended by Defendant does

not directly relate to wages earned and paid, whereas the holiday-pay issue underlying Defendant’s

unjust enrichment claim does.

       Moreover, allowing Defendant’s unjust enrichment counterclaim to proceed would serve

the interests of judicial economy. A simultaneous determination of the claims is necessary to

calculate the appropriate measure of damages. Furthermore, the parties are the same, the claims

require much of the same evidence, and many of the same witnesses are likely necessary for both

claims. Defendant’s unjust enrichment counterclaim shares a common nucleus of operative fact

with Plaintiff’s federal claim for violation of the FLSA. The Court therefore finds it may exercise

supplemental jurisdiction over Defendant’s counterclaim for unjust enrichment.

       2. Rule 12(b)(6)

       Plaintiff’s motion to dismiss for failure to state a claim is directed at only Defendant’s

counterclaim for unjust enrichment. In determining whether a counterclaim should be dismissed

pursuant to Rule 12(b)(6), the court applies the same standards as applied in considering a motion

to dismiss a complaint for failure to state a claim for relief. Ramada Franchise Sys., Inc. v.




                                                9
         Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 10 of 18




Tresprop, Ltd., 75 F. Supp. 2d 1205, 1208 (D. Kan. 1999). The court will dismiss a cause of action

pursuant to Rule 12(b)(6) under two circumstances. First, dismissal is warranted where an issue of

law precludes recovery. Neitzke v. Williams, 490 U.S. 319, 326 (1989). Second, dismissal is

likewise appropriate where the factual allegations fail to “state a claim to relief that is plausible on

its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim is facially plausible if its

factual allegations allow the court to draw the reasonable inference that the opposing party is liable

for the alleged misconduct. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). Although the court must

accept well-pleaded factual allegations as true, this obligation does not extend to legal conclusions

or to “threadbare recitals of the elements of the cause of action.” Id. at 678-79.

       Here, Plaintiff alleges Defendant’s unjust enrichment claim fails as a matter of law,

primarily arguing that the claim is actually an improper attempt to set off against its overtime

obligation and, as such, should be dismissed. Doc. 78 at 4-6. In response, Defendant argues that

precedent does not support dismissal of Defendant’s unjust enrichment claim in this case. Doc. 80

at 5-11. For the following reasons, the Court agrees with Defendant.

       The Court recognizes that several courts, including the Tenth Circuit, have indicated that

counterclaims, especially where akin to setoffs, are not allowed in an FLSA action. However, for

the following reasons, the Court finds that the circumstances of this case are distinguishable from

the cases relied upon by Plaintiff—in particular, Donovan v. Pointon, 717 F.2d 1320 (10th

Cir. 1983). In Donovan, the Secretary of Labor brought an action against the defendant employer

for violations of overtime and record-keeping provisions of the FLSA. 717 F.2d at 1321. The

defendant sought to assert set-offs, counterclaims, and third-party complaints based upon claims

that two employees allegedly owed the defendant money for sums that had been advanced to them.

Id. at 1323. The district court did not allow those claims and the Tenth Circuit found no error in




                                                  10
         Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 11 of 18




that denial, stating that “the purpose of the present action is to bring [the defendant] into

compliance with the [FLSA] by enforcing a public right.” Id. “To permit him in such a proceeding

to try his private claims, real or imagined, against his employees would delay and even subvert the

whole process.” Id. Donovan, however, is inapposite to the circumstances of this case, as the claims

in Donovan were asserted by the Secretary of Labor to enforce a public right. They were not

brought by an individual plaintiff seeking to assert his or her private rights under the FLSA.

        The importance of this distinction is illustrated by the opinion in Davis v. Westgate Planet

Hollywood Las Vegas, LLC, 2009 WL 10693341 (D. Nev. 2009). In Davis, plaintiffs brought a

collective action under the FLSA against their former employer related to an alleged failure to pay

overtime, minimum wages, and other commissions earned by the employees during the course of

their employment. 2009 WL 10693341 at *1. Defendant employer sought leave to assert a

counterclaim for breach of contract and the district court found that the defendant should be

permitted to assert that claim. Id. at 2-3. In so holding, the district court noted that the rationale of

the courts that had prohibited counterclaims in FLSA actions was not applicable to the

circumstances of the case at bar. Id. The district court stated:

                Courts that have forbidden counterclaims by employers in FLSA
                actions have generally been motivated by one of two concerns. First,
                courts have forbidden offsets in situations where the offsets would
                bring the employees’ recovery below the statutory minimum wage.
                Second, many courts have refused to allow offsets in FLSA actions
                brought by the Secretary of Labor on behalf of employees because
                “the purpose of [such an] action is to bring [an employer] into
                compliance with the [FLSA] by enforcing a public right.”

Id. at 3 (quoting Donovan, 717 F.2d at 1323). The district court found that neither of those concerns

were present in the case so as to justify exclusion of the defendant’s counterclaim. Id. In its opinion,

the district court also distinguished Donovan, which it stated “is more appropriately understood as

prohibiting counterclaims against employees when the Secretary of Labor brings an FLSA action




                                                   11
           Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 12 of 18




on those employees’ behalf.” Id. at 5. “Since this is a case where the [plaintiffs] are asserting their

private rights under the FLSA, Donovan does not suggest that [the defendant’s] counterclaims

should not be allowed.” Id. (emphasis added).

          Here, the Court agrees with Defendant that the rationale in Davis is instructive and that the

Court is not bound to dismiss Defendant’s unjust enrichment claim under Donovan.6 First, like

Davis, there is no evidence that Defendant’s unjust enrichment counterclaim would bring

Plaintiff’s recovery below the statutory minimum wage.7 Second, this case was not brought as an

enforcement action by the Secretary of Labor. Rather, Plaintiff asserts her private rights under the

FLSA. Third, the Court finds that allowing Defendant to assert its unjust enrichment claim would

promote judicial economy for the same reasons set forth in Part II.A.1.b.ii in connection with

Plaintiff’s motion to dismiss under Rule 12(b)(1).

          Based on this analysis, therefore, the Court finds that Defendant may assert its counterclaim

for unjust enrichment in this action. The Court denies Plaintiff’s motion to dismiss pursuant to

Rule 12(b)(6).

      B. Plaintiff’s Motions for Partial Summary Judgment (Docs. 75, 77)

          Plaintiff also moves for partial summary judgment on her affirmative claims for violation

of the FLSA (Count I) and FLSA retaliation (Count V). Docs. 75, 77. Summary judgment is

appropriate where “there is no genuine dispute as to any material fact and the movant is entitled to


6
     The Court is similarly unpersuaded by the holding in McFeeters v. Brand Plumbing, Inc., 2016 WL 6581515
    (D. Kan. 2016), which—like Donovan—is cited favorably by Plaintiff in her motion to dismiss. McFeeters was an
    FLSA collective action asserting that the defendant employer failed to properly compensate its employees. 2016
    WL 6581515 at *1. The defendant asserted (among other claims) a counterclaim for unjust enrichment on the basis
    that some employees had collected unearned vacation pay. Id. The district court, relying heavily on Donovan,
    dismissed the counterclaim. Id. Because—applying the rationale of the district court in Davis—the Court finds that
    Donovan is inapposite to the circumstances presented here, the Court finds McFeeters unpersuasive on the facts of
    this case.
7
    Defendant asserts in its opposition to the motion to dismiss that its counterclaim seeks recovery of any unearned
    overpayment only to the extent Plaintiff’s compensation remains above the statutory minimum.




                                                          12
        Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 13 of 18




judgment as a matter of law.” FED. R. CIV. P. 56(a). In applying this standard, courts must view

the facts and any reasonable inferences that might be drawn therefrom in the light most favorable

to the non-moving party. Henderson v. Inter-Chem Coal Co., 41 F.3d 567, 569 (10th Cir. 1994).

“There is no genuine issue of material fact unless the evidence, construed in the light most

favorable to the non-moving party, is such that a reasonable jury could return a verdict for the non-

moving party.” Bones v. Honeywell Int’l, Inc., 366 F.3d 869, 875 (10th Cir. 2004) (citing Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).

       1. Count I for Violation of the FLSA (Doc. 75)

       In support of her motion for partial summary judgment on her claim for violation of the

FLSA, Plaintiff alleges Defendant violated the FLSA by paying Plaintiff her regular hourly wage,

instead of time-and-a-half, for all overtime hours worked. Doc. 76 at 5-6. Plaintiff seeks summary

judgment on the following issues:

      Defendant had a practice of paying its hourly employees straight time wages for overtime
       hours;

      This practice violates the FLSA;

      Several of Defendant’s employees were underpaid because of this violation; and

      Pursuant to this practice, Plaintiff was underpaid by $30.38.

Id. at 6. In its opposition, Defendant primarily argues that (1) it does not have a practice of paying

its hourly employees straight time wages for overtime hours, and (2) it has introduced evidence

that Plaintiff was actually overpaid, which is a complete defense to Plaintiff’s claim. Doc. 79.

       The FLSA was enacted, in part, to compensate employees for the strain of working long

hours. Chavez v. City of Albuquerque, 630 F.3d 1300, 1304 (10th Cir. 2011). To accomplish this

purpose, the FLSA generally requires an employer to “pay its employees one and one-half times




                                                 13
            Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 14 of 18




their regular rate of pay for any time worked in excess of forty hours per workweek.”8 Archuleta

v. Wal-Mart Stores, Inc., 543 F.3d 1226, 1228 (10th Cir. 2008); see also 29 U.S.C. § 207(a)(2). If

an employee satisfies her burden of proving the employer has violated the FLSA, the employee

“may be entitled to recoup unpaid overtime compensation and liquidated damages.” Ellis v. J.R.’s

Country Stores, Inc., 779 F.3d 1184, 1187 (10th Cir. 2015).

           Here, it is uncontroverted that: pursuant to Plaintiff’s employment contract, Defendant was

to pay Plaintiff an hourly wage of $20.25 plus time-and-a-half for any overtime over 40 hours per

week (Doc. 72 at 2); Defendant conducted an audit that revealed overtime hours had been

undercounted for several employees (Id.); and, with respect to Plaintiff, Defendant’s audit

disclosed that three hours of her overtime were calculated as regular hours, resulting in a difference

of $30.38 (Doc. 79 at 2, 8).

           Nonetheless, the Court finds there are disputed issues of fact precluding summary

judgment. First, based on Defendant’s allegations of unearned holiday pay, it is controverted as to

whether the fact that Defendant failed to pay Plaintiff at the appropriate rate for all hours worked

overtime constitutes an “underpayment.” Likewise, it is controverted as to whether Defendant had

a “practice” of paying straight time wages for overtime hours as alleged by Plaintiff. Although

Plaintiff premises each of her requests for summary judgment on the allegation that Defendant had

such a practice and argues that this practice resulted in Plaintiff being underpaid by $30.38,

Plaintiff does not present uncontroverted evidence supporting these claims.9



8
    Although the Court recognizes that certain classes of employees are exempt from the FLSA’s requirements and thus
    ineligible for overtime compensation, Defendant does not allege that Plaintiff falls within any of the recognized
    exemptions.
9
    The Court further notes (with respect to her request that the Court enter summary judgment on her contention that
    other employees were underpaid due to this “practice”) that Plaintiff does not have standing to assert the claims of
    other employees allegedly underpaid by Defendant. As set forth above, although Plaintiff previously obtained
    conditional certification of this action, the case has since been decertified as a collective action. See supra Part I.B.




                                                             14
            Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 15 of 18




           Because all of the bases upon which Plaintiff seeks summary judgment hinge on Defendant

having a practice of underpaying employees for overtime hours worked—and because there is a

genuine issue of material fact regarding the existence of such a practice and whether Plaintiff

herself was underpaid—the Court denies Plaintiff’s motion for summary judgment on Count I for

violation of the FLSA.

           2. Count V for Retaliation Under the FLSA (Doc. 77)

           In her motion for partial summary judgment on her claim for FLSA retaliation, Plaintiff

argues that no genuine issue of material fact exists regarding whether Defendant asserted its breach

of contract counterclaim solely in response to Plaintiff filing her claim for violation of the FLSA.

Doc. 78 at 2. In response, Defendant contends its claim can only constitute unlawful retaliation to

the extent it lacks any factual or legal basis—which, Defendant further argues, it does not. Doc. 80

at 16-21. For the following reasons, the Court denies Plaintiff’s request for summary judgment on

her retaliation claim.

           The FLSA prohibits an employer from retaliating against an employee for asserting her

FLSA rights. Pacheco v. Whiting Farms, Inc., 365 F.3d 1199, 1206 (10th Cir. 2004). Specifically,

the FLSA provides that it shall be unlawful for any employer “to discharge or in any other manner

discriminate against any employee because such employee has filed any complaint or instituted or

caused to be instituted any proceeding under or related to [the FLSA].”10 29 U.S.C. § 215(a)(3).

FLSA retaliation claims are analyzed under the three-pronged McDonnell Douglas burden-shifting




10
     Courts have construed § 215(a)(3)’s “any employee” language to include former employees such as Plaintiff. See,
     e.g., Dunlop v. Carriage Carpet Co., 548 F.2d 139, 147 (6th Cir. 1977) (holding that a former employee was
     protected under the FLSA even though the statute did not refer to “former employees”); Rutherford v. Am. Bank of
     Commerce, 565 F.2d 1162, 1165-66 (10th Cir. 1977) (adopting Dunlop’s reasoning regarding former employees in
     analogous context of Title VII case).




                                                          15
        Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 16 of 18




framework. Pacheco, 365 F.3d at 1206; see generally McDonnell Douglas Corp. v. Green, 411

U.S. 792 (1973).

       The first prong of the McDonnell Douglas framework requires the employee to establish a

prima facie case of retaliation. Pacheco, 365 F.3d at 1206. To establish a prima facie case of FLSA

retaliation, an employee must show that (1) she engaged in protected activity under the FLSA,

(2) she suffered an adverse employment action contemporaneous with or subsequent to the

protected activity, and (3) a causal connection exists between the protected activity and the adverse

employment action. Id. With respect to the second element, courts have held that the mere assertion

of a counterclaim by an employer, without more, is not an adverse action and thus cannot support

a retaliation claim. See, e.g., Sparks v. Duncan Race Cars, Inc., 2014 WL 7403382, at *7 (D. Colo.

2014); Beltran v. Brentwood N. Healthcare Ctr., LLC, 426 F. Supp. 2d 827, 834 (N.D. Ill. 2006).

       Rather, for a plaintiff to make a successful claim for retaliation based on a defendant’s

counterclaim, the plaintiff must show that the counterclaim (1) lacks a reasonable basis in fact or

law and (2) was filed for a retaliatory motive. See, e.g., Bill Johnson’s Rests., Inc. v. NLRB, 461

U.S. 731, 748-49 (1983) (in analogous context of retaliation claim under the National Labor

Relations Act); Martin v. Gingerbread House, Inc., 977 F.2d 1405, 1406-07 (10th Cir. 1992)

(applying the Bill Johnson’s test in determining whether the filing of a third party complaint

seeking indemnification is unlawful retaliation under the FLSA); Barnes v. Akal Sec., Inc., 2005

WL 1459112, at *5-6 (D. Kan. 2005) (agreeing with the defendant’s statement of applicable law,

which sought to apply Bill Johnson’s in the context of an FLSA retaliation case).

       Here, Plaintiff fails to show that Defendant’s counterclaim for breach of contract lacks a

reasonable basis. Although the Court dismisses the counterclaim for lack of subject matter




                                                 16
             Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 17 of 18




jurisdiction,11 this does not render the claim factually or legally baseless. And Plaintiff fails to

present any evidence that Defendant’s argument for subject matter jurisdiction rested on an

indisputably meritless legal theory or that the substantive claim is not factually or legally sound.

            Plaintiff also does not sufficiently establish retaliatory motive. To support its allegations

of retaliatory motive, Plaintiff relies on testimony from Steve Kamau, Defendant’s clinic director

and owner, stating that Defendant would not have brought this counterclaim (related to Plaintiff’s

alleged failure to repay the car loan) but for Plaintiff’s lawsuit. Doc. 78 at 2-3, 11; Doc. 78-5 at

36-37. Defendant, meanwhile, argues that it did not pursue repayment of the loan before Plaintiff

initiated this lawsuit because it simply made a business decision that it was not worth the time,

effort, and money to pursue collection. Doc. 80 at 20. Mr. Kamau further testified that, at the time

of Plaintiff’s termination, there were more pressing issues demanding his attention and he therefore

elected not to pursue the loan at that time. Doc. 78-5 at 32-33. Once Plaintiff filed this action,

however, it made sense to try to collect given the fact that Defendant was now engaged in litigation

with Plaintiff. Id. at 36. Based on this evidence, the Court finds disputed issues of fact regarding

Defendant’s motivation for filing the counterclaim, precluding entry of summary judgment.

            Plaintiff has not carried her burden of establishing a prima facie case of retaliation. The

Court must therefore deny Plaintiff’s request for summary judgment on Count V for FLSA

retaliation.12

III.        CONCLUSION

            THE COURT THEREFORE ORDERS that Plaintiff’s Renewed Motion for Partial

Summary Judgment (Doc. 75) is DENIED.


11
     See supra Part II.A.1.b.i.
12
     Because Plaintiff has not carried her burden of establishing a prima facie case, the Court need not proceed with the
     remainder of the McDonnell Douglas test.




                                                            17
        Case 2:16-cv-02685-HLT Document 83 Filed 01/31/19 Page 18 of 18




       THE COURT FURTHER ORDERS that Plaintiff’s Renewed Motion to Dismiss and

Second Motion for Partial Summary Judgment (Doc. 77) is GRANTED IN PART and DENIED

IN PART as set forth in Part II.A and Part II.B.2, supra. Defendant’s counterclaim for breach of

contract is DISMISSED WITHOUT PREJUDICE.

       IT IS SO ORDERED.

       Dated: January 31, 2019                     /s/ Holly L. Teeter
                                                   HOLLY L. TEETER
                                                   UNITED STATES DISTRICT JUDGE




                                              18
